Citation Nr: 1441213	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of cancer of the left tonsillar fossa extending to the left base of the tongue with left neck metastasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was certified to the Board by the RO in Detroit, Michigan.

In March 2013 the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the March 2013 Board hearing.


FINDING OF FACT

The evidence establishes that the Veteran's residuals of cancer of the left tonsillar fossa extending to the left base of the tongue with left neck metastasis are as likely as not etiologically related to herbicide exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of cancer of the left tonsillar fossa extending to the left base of the tongue with left neck metastasis have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the fact that the Board allows the benefit sought, further discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran asserts that he has residuals of cancer of the tonsils, tongue, and neck that was caused by exposure to Agent Orange or other herbicides in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has testified that he served on boats that patrolled inland waters of Vietnam and that he disembarked onto the landmass of Vietnam on numerous occasions during service.  The Veteran's assertions are found to be credible and consistent with the circumstances of his service.  As the Veteran had service in Vietnam, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service connected in veterans exposed to Agent Orange, but this list of diseases does not include squamous cell carcinoma.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, a claimant is not precluded from establishing service connection with proof of actual direct causation related to exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Board finds that the Veteran has met the requirements for establishing entitlement to service connection on a direct incurrence basis.

The Veteran has met the current disability requirement.  His private medical records show that in 2005 he was diagnosed with squamous cell carcinoma of the tongue and oropharynx with metastases on the neck.  The Veteran was treated with chemotherapy and radiation, and examinations in 2008 showed edema and radiation changes to the neck and no further evidence of cancer.  The Board therefore finds that there is evidence of some residuals of the cancer treatment during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As noted above, the Veteran is presumed to have been exposed to Agent Orange.  He has thus met the in-service event requirement.  The only remaining question is whether his current disability is related to the in-service event.

In March 2013, the Veteran's private treating physician submitted a letter stating that the Veteran was diagnosed with squamous cell carcinoma in 2005.  He opined that while he could not "say with any scientific exactitude" what caused the cancer, it was "as likely as not that the tonsillar cancer was caused by the [V]eteran's dioxin exposure in Vietnam or at least a contributor in its development."

Although the January 2011 VA medical opinion came to a differing conclusion regarding the etiology of the Veteran's squamous cell carcinoma, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's cancer was caused by exposure to Agent Orange in service.  As there is an approximate balance of positive and negative evidence regarding whether squamous cell carcinoma was related to service, the Board resolves all doubt in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As such, service connection for residuals of cancer of the left tonsillar fossa extending to the left base of the tongue with left neck metastasis is warranted.




ORDER

Entitlement to service connection for residuals of cancer of the left tonsillar fossa extending to the left base of the tongue with left neck metastasis is granted.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


